Citation Nr: 0433011	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected degenerative disc disease.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.  He was awarded, among other things, the Purple Heart 
Medal and the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, wherein the RO granted service 
connection for degenerative disc disease and assigned an 
initial noncompensable evaluation, effective June 19, 2001, 
and also denied service connection for PTSD.  The veteran 
disagreed with the September 2001 rating action and this 
appeal ensued.  (Although the veteran did not refer to PTSD 
in a May 2002 appeal, the Board has accepted his 
representative's June 2002 written argument as a substantive 
appeal to the RO's denial of service connection for PTSD.)  

As the veteran is appealing the initial noncompensable 
evaluation assigned to his service-connected degenerative 
disc disease, the issue has been framed as that listed on the 
front page of this decision.   See Fenderson v. West, 12 Vet. 
App. 119, 125- 126 (1999).

Besides the issues listed above, the issue of entitlement to 
service connection for panic disorder with agoraphobia was 
developed for appellate review following the September 2001 
rating decision.  By rating action of May 2003, the RO 
granted service connection for panic disorder with 
agoraphobia.  Accordingly, this issue is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004)).  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the record reveals that the veteran has not been 
provided notice as required by the VCAA with respect to his 
claim of service connection for PTSD.  He was asked to 
complete a questionnaire relative to this claim, but the 
specific notice required by the VCAA was not provided.  On 
remand, the RO should therefore ensure that the veteran is 
advised as to what is required to substantiate his claim for 
service connection for PTSD.  He should be specifically told 
of what information or evidence he should yet provide and of 
the evidence that VA will yet obtain pursuant to this remand.  
He should also be asked to submit any pertinent evidence in 
his possession.

As for the veteran's degenerative disc disease claim, the 
Board notes that by a September 2001 rating action, the RO 
granted service connection and assigned an initial 0 percent 
evaluation, effective June 19, 2001, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (intervertebral disc syndrome).  

The Board observes that the regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the veteran's claim was filed at the RO in June 2001.  These 
changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243) (2004)).  A review of the claims files reveals 
that the veteran has received notice of both sets of changes 
to the rating criteria for evaluating diseases and injuries 
of the spine.  Nevertheless, additional development of the 
medical evidence is required as a result of the changes.  The 
Board finds that giving the veteran another opportunity to 
appear for VA neurological and orthopedic examinations would 
be appropriate because the current severity, particularly the 
functional losses caused by the veteran's service-connected 
low back disability, as well as neurologic symptoms that 
might be rated separately, remains somewhat unclear.  

As noted previously, the Board notes that the veteran was 
last afforded a VA orthopedic examination in June 2004.  In a 
November 2004 letter to the Board, the veteran specifically 
indicated that his back had "become more restrictive."  In 
support of the foregoing assertion, he maintained that while 
he was able to walk on his toes and heels during the June 
2004 VA examination, that that was not indicative of how his 
current low back pain impacted his daily activities.  For 
example, he indicated that he was unable to operate a motor 
vehicle for more than twenty minutes, that he was limited in 
his ability to lean over and pick up objects, and that he was 
hampered in his physical activities, such as chopping wood, 
which was essential for heating his home.  Given these 
findings and the contentions of the veteran that his back 
disability has increased in severity, another assessment of 
his functional limitations is warranted.  

The veteran also contends that he has PTSD as a result of 
stressful experiences during his combat service in Vietnam.  
Specifically, he maintains that he was wounded after his tank 
ran over a landmine, an injury for which he received the 
Purple Heart Medal.  

First, and as noted previously, the veteran has received the 
Purple Heart Medal because he engaged in combat with the 
enemy in Vietnam.  Therefore, he is entitled to a presumption 
that he "engaged in combat with the enemy."  38 C.F.R. 
§ 3.304(f) (2004).  Despite the foregoing, the medical 
evidence is still unclear as whether the veteran has PTSD 
that can be linked to his period of military service.  This 
is so because, when the veteran was examined by VA in August 
2001, the examiner diagnosed the veteran as only having panic 
disorder with agoraphobia that originated during service.  
The examiner concluded that while the veteran had some 
symptoms of PTSD, he did not meet the full Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV) criteria for 
PTSD.  On the other hand, that same VA physician indicated in 
a March 2003 opinion that the veteran's symptoms of panic 
disorder with agoraphobia are related to "the partial 
syndrome of PTSD and they are both related to his exposure to 
trauma in Vietnam."  Thus, it is unclear from the current 
medical evidence of record whether the veteran can be said to 
have a diagnosis of PTSD.  

In this regard, the Board finds that it would be useful to 
schedule the veteran for a VA psychiatric examination to 
clarify whether he currently has PTSD as result of his combat 
service in Vietnam.  Therefore, to satisfy VA's duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his PTSD claim, an examination is necessary. 38 
C.F.R. § 3.159(c)(4) (2004).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103(a) (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2004).  The veteran should be 
specifically told of what is 
required to substantiate his claim 
of entitlement to service connection 
for PTSD and of the information or 
evidence he should submit, as well 
as the information or evidence that 
VA will yet obtain, including the 
scheduling of a VA psychiatric 
examination.  38 U.S.C.A. § 5103(a) 
(West 2002).  The veteran should 
also be asked to submit all 
pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2004).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
PTSD since service discharge in 
April 1971 and for his service-
connected degenerative disc disease 
since June 2001.  After securing the 
necessary releases, the RO should 
obtain those records, especially any 
VA treatment records that have not 
previously been secured.  

3.  If the RO is unable to obtain 
any of the relevant records sought, 
it should notify the veteran that it 
was unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts 
taken to obtain those records, and 
describing any further action to be 
taken with respect to the claims.  
The veteran should be given an 
opportunity to submit the records.

4.  Thereafter, the RO should 
schedule the veteran for VA 
orthopedic and neurological 
examinations.  The examinations are 
necessary to determine the severity 
of impairment caused by his service-
connected degenerative disc disease.  

The claims file, a copy of this 
remand, copies of 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002), 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293 (2003)), and 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 
5240, 5241, 5242, 5243) (2004)), 
along with any additional evidence 
obtained pursuant to the requests 
above, should be made available to 
the examiner(s) for review.  

Concerning the service-connected 
back disability, the examiner(s) 
should determine the current 
severity of the veteran's service-
connected degenerative disc disease.  
All indicated tests and studies 
should be conducted.  Clinical 
findings should be elicited so that 
both the old and new rating criteria 
may be applied.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 
67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 
68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243) 
(2004)).  

The orthopedic examiner should 
render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the appellant 
experiences functional impairments, 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc., and should equate such 
problems to the rating criteria.  
(In other words, functional losses 
due to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a 
higher rating.  If so, the examiner 
should so state.)  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If 
any limitation of motion is found, 
the examiner should indicate 
whether, because of age, body 
habitus, or other factors not the 
result of disease of the spine, the 
range of motion for the veteran 
should be considered normal even 
though it does not conform to what 
is usually considered normal.  The 
rationale for all opinions should be 
explained in detail.  

The neurological examiner should 
identify symptoms due to disc 
syndrome and describe the nerve(s) 
affected, or seemingly affected by 
nerve root compression.  The 
symptoms should be characterized as 
causing mild, moderate, or severe 
incomplete 
paralysis/neuritis/neuralgia or 
complete paralysis for each nerve 
affected, or seemingly affected.  
The frequency and duration of 
exacerbations requiring prescribed 
bed rest should be noted.  

5.  After obtaining all available 
evidence, the RO should arrange for 
a VA psychiatric examination by a 
panel of two psychiatrists, if 
available, to determine whether the 
veteran has PTSD that is 
attributable to his combat service 
in Vietnam. The claims file, along 
with all additional evidence 
obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiners.  

The examiners should determine 
whether the veteran has PTSD.  All 
indicated tests and studies, 
including psychological testing, 
must be performed with a view toward 
ascertaining whether the veteran 
meets the diagnostic criteria for 
PTSD.  Inform the psychiatrists that 
if a diagnosis of PTSD is deemed 
appropriate, they should each 
comment on the link between the 
current symptomatology and any in-
service stressors reported by the 
veteran.  If PTSD is not diagnosed, 
then each psychiatrist should 
provide an opinion reconciling their 
conclusions with the August 2001 and 
March 2003 VA opinions, which 
reflect conflicting evidence of 
whether the veteran has a diagnosis 
of PTSD.  The examination report 
should include complete rationale 
for all opinions expressed.

6.  Thereafter, the RO should review 
the claims file and take all proper 
measures to ensure full and complete 
compliance with the duty-to-notify 
and duty-to-assist provisions of the 
VCAA.  The RO should also ensure 
that the VA examination reports 
address all questions asked.  If any 
one does not, it must be returned to 
the examiner for corrective action.

7.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  With respect to the 
claim of entitlement to an initial 
compensable evaluation for service-
connected degenerative disc disease, 
the RO should consider whether any 
staged rating is appropriate in 
accordance with Fenderson v. West, 
12 Vet. App. 119 (1999).  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
(SSOC) and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

